          Case 2:19-cr-00313-SVW Document 193 Filed 03/31/21 Page 1 of 5 Page ID #:1346

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES – GENERAL


Case No.         2:19-cr-313-SVW                                                                     Date: March 31, 2021


Present: The Honorable:              Stephen V. Wilson, U.S. District Judge

Interpreter         NA

                    Paul M. Cruz                                       N/A                                         N/A
                     Deputy Clerk                           Court Reporter / Recorder                     Assistant U.S. Attorney


     U.S.A. v. Defendant(s)              Present Cust     Bond                Attorneys for Defendants:                Present App Ret
     Mark Steven Domingo                            X



Proceedings: IN CHAMBERS ORDER REGARDING EVIDENTIARY MOTIONS [54], [55], [56], [57],
             [62], [72], [73], [75], [76].

       Before the Court are evidentiary motions filed by Defendant and the Government. The Court rules as
follows.1

[54] Defendant’s Motion for Order that All Government Witnesses Under Subpoena be Deemed Under
Defense Subpoena.

       The motion is DENIED. Defendant cites to no Ninth Circuit authority that requires this Court to grant
the requested relief. Defendant should subpoena witnesses in the manner prescribed by the Federal Rules of
Criminal Procedure and this District’s local rules.

        However, the Government is ORDERED to assist Defendant in serving Government witnesses under
subpoena, including by providing known addresses of those witnesses or accepting service for those witnesses.
This is consistent with the Government’s statement that it is “willing to assist defendant by accepting service for
[D]efendant’s subpoenas for witnesses who worked for or served at the direction of the government during the
investigation.” Dkt. 93




1
    Should any events at trial compel reconsideration of these decisions, the Court will address those events when they occur.


CR-11 (04/15)                                            Criminal Minutes – General                            Page 1 of 5
        Case 2:19-cr-00313-SVW Document 193 Filed 03/31/21 Page 2 of 5 Page ID #:1347

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES – GENERAL

[55] Defendant’s Motion to Exclude Government Witnesses From The Courtroom And To Require The
Case Agent To Testify First.

        The motion is GRANTED in part. The motion is granted with respect to (1) the exclusion of witnesses
who are not exempt under Federal Rule of Evidence 615, and (2) the prohibition on witnesses reading trial
transcripts or discussing the case or testimony with anyone other than counsel. Those requirements apply
equally to witnesses for the Government and Defendant.

         With respect to the motion for an order requiring the Government’s case agent to testify first, the Court
is inclined to deny that motion. Federal Rule of Evidence 615 does not require the case agent to testify first,
and the Ninth Circuit has held that allowing the case agent to testify last at trial does not violate Rule 615 or due
process. See United States v. Valencia-Riascos, 696 F.3d 938, 943 (9th Cir. 2012). Moreover, given the
Government’s representations regarding the nature of the case agent’s testimony, see Dkt. 95 at 3, any harm to
Defendant is speculative.

        However, in order to better evaluate Defendant’s position, the Court will reserve ruling on that motion
until after opening statements are presented. The case agent will be permitted to remain in the courtroom for
opening statements.

[56] Defendant’s Motion to Exclude Evidence of Other Terrorist Attacks.

        The substance of this motion was largely dealt with by the Court’s order limiting the parties’ expert
testimony. There, the Court found that the Government is precluded from offering expert testimony regarding
the activities and ideology of ISIS and al-Qa’ida. See Dkt. 176 at 7–8. “The Government may argue to the
jury, based on the evidence presented at trial, that Defendant was inspired by certain events or terrorist
propaganda. However, an expert opinion to that effect would likely mislead the jury and lead to a confusion of
the issues.” Id. at 8. The Court also noted that the Government’s expert will be allowed to explain—in a
limited manner—terms, events, and persons referenced by the Defendant. See id. at 8–16.

         Accordingly, this motion is effectively moot and need not be resolved by the Court.

[57] Defendant’s Motion to Preclude Prejudicial Language.

        The motion is DENIED. Government witnesses may use the words “terrorism” or “extremism” when
testifying but should avoid using the term gratuitously. The Government may also use those terms in opening
and closing.




CR-11 (04/15)                                  Criminal Minutes – General                    Page 2 of 5
          Case 2:19-cr-00313-SVW Document 193 Filed 03/31/21 Page 3 of 5 Page ID #:1348

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES – GENERAL

          Additionally, the Government has stated that it “will not refer to defendant as a ‘terrorist’ or ‘extremist’
at trial, or use first-person plural pronouns in the manner [D]efendant describes.”2 Dkt. 90. Accordingly, the
remainder of Defendant’s motion is moot.

[62] Government’s Motion to Preclude Defendant from Presenting Impossibility as a Defense.

       Defendant filed a qualified statement of non-opposition to this motion, in which Defendant states that he
“does not intend on offering evidence that the crime was impossible—either legally or factually.” Dkt. 94.
Accordingly, the motion is GRANTED. Defendant is precluded from presenting an impossibility defense.
However, Defendant is permitted to present evidence regarding his willingness, capacity, and intent to carry out
the charged offenses (or lack thereof) in order to argue entrapment or that the completed acts were insufficient
to meet the elements of the charged offenses.

[72] Defendant’s Motion to Exclude Evidence of Other Acts.

       The Motion is GRANTED in part and DENIED in part. Relying on the categories of evidence identified
by Defendant, the Court finds as follows:

       (1) Evidence stemming from Defendant’s conduct in the military is excluded. The Court finds that the
           probative value of this evidence is substantially outweighed by a danger of unfair prejudice. See Fed. R.
           Evid. 403.

       (2) The Government may present evidence of Defendant obtaining, maintaining, displaying, and modifying
           firearms to the extent that such evidence arises from Defendant’s interactions with the CHS. However,
           that evidence is excluded to the extent that it relates to conduct prior to Defendant’s interactions with the
           CHS. Given the volume of evidence in this case, firearms related conduct prior to Defendant’s
           interactions with the CHS is largely cumulative and minimally probative. See id.

       (3) The Government has stated that it does not intend to present Defendant’s statements to a “love interest”
           (to whom Defendant spoke about his hatred of Jews, his desire to fight in the Middle East, and his desire
           to commit acts of violence) or Defendant’s web history regarding an “LGBT pride parade.” Dkt. 98 at 6
           n.6, n.7. Accordingly, Defendant’s motion with respect to that evidence is denied as moot.

       (4) With respect to the evidence discussed in the remainder of Defendant’s motion, the Court finds that the
           evidence is relevant to Defendant’s intent and—for the purposes of rebutting an entrapment defense—
           Defendant’s predisposition. Moreover, the evidence is not unduly prejudicial. Accordingly, the


2
    The Government should also instruct its witnesses not to refer to Defendant in that manner.


CR-11 (04/15)                                            Criminal Minutes – General               Page 3 of 5
        Case 2:19-cr-00313-SVW Document 193 Filed 03/31/21 Page 4 of 5 Page ID #:1349

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES – GENERAL

         remainder of Defendant’s motion is denied. However, the Court notes that evidence of Defendant’s
         consumption of ISIS propaganda will be limited. See infra at 5.

[73] Defendant’s Motion to Exclude Statements.

       The Motion is GRANTED in part and DENIED in part. Relying on the categories of evidence identified
by the Government, the Court finds as follows:

    (1) Defendant’s motion is granted with respect to his statements regarding his hatred of and desire to kill
        Jews, and his statements about women and the LGBT community. The minimal probative value of this
        evidence is substantially outweighed by a danger of unfair prejudice. See Fed. R. Evid. 403.

    (2) Defendant’s motion is denied with respect to his statements regarding his support for ISIS, his desire to
        destroy the West and impose Sharia law, and his desire to commit mass-casualty attacks. Said evidence
        is relevant to Defendant’s intent and predisposition. However, the Court notes that evidence of
        Defendant’s consumption of ISIS propaganda will be limited. See infra at 5.

    (3) Defendant’s motion is granted in part with respect to his post-arrest statements. The motion is granted
        with respect to the second set of statements described in the Government’s opposition. See Dkt. 97 at 8.
        Specifically, the following is excluded: “No I’m good. Other than a bullet to the head, save the
        taxpayers some money. I mean surely you two pay taxes. . . . Yea. I mean surely, this shithead, wanted
        to kill Americans, why let him live? It’d be doing you guys a great, be doing everyone a great favor.
        You can even spin it off as a media story. Heroic FBI raid kills extremist! Go men and women in blue!
        There, you secure funding and the love and adoration of all the fucking normies, who will continue to do
        drugs and gamble and all the other shit you guys don’t want them doing.” The evidence has minimal
        probative value and may confuse the jury. See Fed. R. Evid. 403.

         However, the motion is denied with respect to the first set of statements. See Dkt. 97 at 7–8 (statements
         beginning “Perhaps not our attack” and ending on page 8 with “candy”). Those statements are relevant
         to Defendant’s intent and are not unduly prejudicial.

To the extent Defendant argues that some of the aforementioned admitted evidence is cumulative, see Dkt. 73 at
10, the Court reserves the right to exclude cumulative evidence at trial.




CR-11 (04/15)                                  Criminal Minutes – General                   Page 4 of 5
        Case 2:19-cr-00313-SVW Document 193 Filed 03/31/21 Page 5 of 5 Page ID #:1350

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES – GENERAL

[75] Defendant’s Motion to Exclude Propaganda Seized from Defendant.

       The motion is GRANTED in part and DENIED in part. The motion is denied with respect to the songs.
With respect to the disputed images, see Dkt. 85-1, the motion is granted as to images containing derisive
material about Jews, Christians, homosexuals, women, or black people. The minimal probative value of those
images is substantially outweighed by a danger of unfair prejudice. See Fed. R. Evid. 403. The motion is
denied with respect to all other images.

        Finally, with respect to playing the videos at trial, the motion is granted, because playing the videos
would be unduly prejudicial, likely to confuse the issues, and/or cumulative in light of the Court’s findings with
respect to the songs and videos. See Fed. R. Evid. 403. However, the Government is allowed to offer an oral
description of the videos in non-graphic language.

[76] Defendant’s Motion to Admit Post-Arrest Statements.

         The parties are ORDERED to file supplemental briefs regarding this motion. The Court notes that, even
if the rule of completeness applies, see F.R.E. 106, Defendant’s post-arrest statements must still fall within a
hearsay exception. See United States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000) (“Even if the rule of
completeness did apply, exclusion of [the defendant’s] exculpatory statements was proper because these
statements would still have constituted inadmissible hearsay.”). Based on the parties’ current briefing, the
Court is unable to determine whether Defendant’s post-arrest statements fall within a hearsay exception.

       Accordingly, the parties are ORDERED to file supplemental briefs regarding whether Defendant’s
proffered statements (1) constitute a statement against interest under F.R.E. 804(b)(3), either because the
statements address Defendant’s motive or otherwise; and/or (2) fall within F.R.E. 807, i.e., the residual
exception.

        The parties should file simultaneous opening briefs addressing these issues on April 9, 2021. The
parties’ opening briefs should be no more than 10 pages. Simultaneous response briefs should be filed on April
16, 2021 and should be no more than 7 pages.

         IT IS SO ORDERED.




                                                                                                                 :
                                                                                                                PMC
                                                                           Initials of Deputy Clerk




CR-11 (04/15)                                 Criminal Minutes – General                          Page 5 of 5
